Citation Nr: 9933397	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
residuals of a ligamentous strain of the right knee.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1973.   

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
from the Indianapolis, Indiana VARO that reduced the veteran's 
disability evaluation for residuals of a ligament strain of 
the right knee from a 20 percent disability rating to 10 
percent, effective August 1996.  
The Board's April 1997 decision remanded the case for a VA 
orthopedic examination to determine the current extent and 
severity of the veteran's right knee disability and other 
development.

The veteran's accredited representative has raised the issues 
of service connection for a left knee disability and low back 
strain. These issues are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The service-connected right knee disability is manifested 
by unsupported subjective complaints of constant pain, easy 
fatigability and weakness, atrophy of the right thigh, and 
mild arthritic changes on x-ray. 


CONCLUSION OF LAW

Restoration of a 20 percent evaluation for a right knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, and 5261 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted and a 10 percent evaluation 
assigned for residuals of right knee ligamentous strain with 
arthralgia in a rating decision in January 1974, effective 
may 30, 1973.

In January 1992, the veteran was seen in triage at the VA 
Medical Center with complaints of right knee pain status post 
surgery in 1982.  The veteran reported that he was starting 
to experience periodic pain.  The last occurrence was last 
night when suddenly he was awakened by a sharp, achy pain 
that lasted about 45 minutes.  He felt like the knee had been 
twisted around by a giant.  He had problems with feeling 
weakness when climbing steps while in pain.  He had no 
swelling.  

The February 1992 x-ray report stated that the there was no 
significant change from the prior exam.  The impression was 
minimal degenerative changes of the right knee that were 
unchanged from the prior exam.  

The veteran was seen in triage in the VA Medical Center in 
July 1993 with complaints of right knee pain that was causing 
other problems.  Physical examination of the right knee 
revealed that there was no effusion, and the joint was 
stable.  There was pain with pressure on the patella.  The 
impression was chondromalacia.  

The veteran underwent a VA examination in July 1993.  The 
examiner noted that from the veteran's incisions, he appeared 
to have had an either subtotal or total medial meniscectomy 
of the right knee in 1982.  The veteran complained of 
weather-related pain.  He did not have any knee instability 
or any locking.  He did have problems ascending and 
descending stairs and problems with sitting for long periods 
of time with his knee flexed.  Most of the pain was on the 
medial side of his right knee.  Physical examination revealed 
normal alignment of the lower extremities.  Range of motion 
of the right knee showed a 5 degrees loss of full extension.  
He had full flexion to about 135 degrees.  His varus/valgus 
testing was within normal limits.  He had a negative 
Lachman's test and a negative posterior drawer.  He was 
tender over the medial joint line.  He had some moderate 
patellofemoral crepitus and some pain with patellofemoral 
compression.  He had well healed incisions over the medial 
aspect of his knee and two small incisions over the lateral 
aspect.  The assessment was probable early degenerative 
changes status post meniscectomy on the medial side.  The 
veteran also had some dependent patellofemoral changes as 
well.  He did have significant atrophy.  The July 1993 x-ray 
report of a right knee series stated that there were no 
fractures or dislocations identified.  The impression was 
negative except for minimal degenerative changes.

In a July 1993 rating decision, the evaluation assigned for 
the service-connected right knee disability was increased to 
20 percent, effective March 20, 1992.  

The veteran again underwent a VA examination in October 1995.  
The examiner noted that the veteran underwent surgical repair 
of a right knee torn cartilage secondary to recurrent local 
trauma in the course of routine training exercises in 1975.  
Examination of the right knee revealed three surgical scars 
around the patella.  Otherwise, examination of the joint was 
negative.  Range of motion of the right knee was 0-140 
degrees.  The diagnosis was status postoperative repair of 
torn cartilage of the right knee.

The February 1996 VA examination report stated that the 
examiner saw the veteran in October 1995 and that in that 
report, all statements regarding the history are correct.  
The veteran subjectively complained of recurrent pain in both 
knees.  The diagnosis was status postoperative repair of a 
torn cartilage of the right knee.  The February 1996 magnetic 
resonance imaging (MRI) report of the right knee stated that 
the images showed that the anterior cruciate ligament, 
posterior cruciate ligament, lateral collateral ligament, and 
medial collateral ligaments were intact.  The lateral and 
medial meniscus were within normal limits bilaterally.  No 
abnormal fluid collections were identified, and bone marrow 
signal intensity was within normal limits.  The impression 
was otherwise normal except for changes in the soft tissues 
consistent with previous arthroscopic procedure.  

The representative's March 1996 statement alleged that the 
veteran told the previous examiner that he had knee pain 
every day, crepitus, and places around the knee that were 
tender to the touch.  The veteran's March 1996 statement 
alleged that he had been found medically unfit to complete 
his government employment due to diabetes that developed in 
1986, the right knee injury received in the U.S. Army in 
1972, and hypertension developed in 1986.  He further alleged 
that his attendance at work had suffered over the last 10 
years because of his medical problems and that his medical 
restrictions did not allow him to do his job effectively.  
The RO received a March 1996 letter from a VA physician who 
stated that the veteran's current diagnoses were 
hypertension, diabetes, and knee pains.  The veteran reported 
having chronic knee pains since 1971.  Orthopedic evaluation 
included an MRI that revealed no meniscal tears.  The veteran 
also had x-rays of the knees that showed mild osteoarthritic 
changes.  The veteran had been diagnosed with degenerative 
joint disease and bursitis and was treated with Tylenol.  The 
examiner stated that the veteran might experience knee pain 
on prolonged walking or heavy lifting but it was unclear if 
this was disabling.  

The veteran was accorded a VA examination in April 1996.  The 
veteran reported pain inferior and anterior to the patella.  
He had tenderness along his scars that kept him from kneeling 
on the right knee.  He stated that he had trouble using his 
bicycle because he developed knee pain and his knee clicked.  
He denied any swelling or any giving way.  The veteran had a 
scar superolateral to the patella and a longitudinal scar 
inferomedial to the patella, inferomedial scar was tender to 
palpation.  He had no other tenderness to palpation.  His 
range of motion was 5-140 degrees.  He had no instability at 
0 or 30 degrees.  His Lachman, McMurray's, and anterior 
drawer tests were negative.  The veteran had numerous MRI 
reports.  The most recent reading was negative except for 
changes consistent with knee arthroscopy.  The assessment was 
a history of right knee pain, 2 scopes, and at least 3 MRIs 
that failed to reveal any severe condition. 

The evaluation provided for the service-connected disability 
was reduced from 20 to 10 percent, effective August 1, 1996, 
in a rating action in April 1996. 

The representative's July 1996 statement alleged that the 
tender scar was an integral part of the veteran's service 
connected right knee condition.  

The veteran underwent a VA examination in August 1996.  The 
veteran reported that he injured his right knee in the 
military in 1971 and had surgery that he believed was a 
partial meniscectomy about 12 years later.  He stated that he 
had a poor memory and was not sure exactly what was done.  He 
stated that his right knee pain was one of the reasons that 
he retired.  He reported occasional catching in the knee but 
not frank locking.  He was able to walk 2 blocks with 
moderate discomfort.  He denied swelling of the knee and said 
that most of his pain came from the entire joint.  
Examination revealed good alignment of the right knee and 
full symmetric range of motion of both knees from 3-130 
degrees.  There was no evidence of effusion with either knee.  
The veteran had well healed scars, one in his supralateral 
portion of the right knee, one in the inferomedial portion, 
and otherwise could not elicit any tenderness.  The veteran 
reported that the inferomedial one was tender and kept him 
from kneeling on it secondary to tenderness.  There was some 
hypertrophic epithelialized skin at the proximal aspect of 
the inferior scar but no evidence of infection.  The veteran 
had mild patellofemoral crepitus bilaterally which was not 
painful.  He had good endpoints on his anteroposterior drawer 
and Lachman test bilaterally and had good varus and valgus 
bilaterally.  There was no evidence of joint line tenderness 
and his McMurray'' test was normal.  There was no unusual 
instability of either knee.  The impression was that of 
complaints of persistent right knee pain since surgical 
procedure in approximately 1983 and also complaints of tender 
scar and complaints of some increasing pain in the left knee 
secondary to favoring the right one.  The examiner's 
impression was that the veteran had a normal ligamentous exam 
with no swelling in either knee and there might be some early 
arthritis starting.  

The veteran was provided a VA scars examination by another 
examiner in August 1996.  The veteran reported pain in the 
knee .  The scars across the central portion of the skin over 
the knee was about 3 cm long.  The most medial portion of the 
scar was slightly abnormal in that it was raised with 
accentuated skin lines.  The veteran had no keloid formation.  
There did not seem to be any adherence.  There was no 
inflammation, no swelling, and no ulceration.  On palpation, 
the scar was not tender.  The assessment was a scar with 
normal healing and superimposed lichen simplex chronicus on 
the medial aspect of the scar.  

The veteran, assisted by his representative, provided sworn 
testimony at an October 1996 hearing.  He testified that he 
had severe and constant sharp pain behind the right knee for 
hours at a time on about 3-4 days per week.  Transcript 
(October 1996), page 2.  The veteran testified that the pain 
was so severe that it was unbearable and brought tears to his 
eyes on more than one occasions.  He sat down when the pain 
got really bad because he feared falling.  Then he would 
stick his leg out because, although his leg was not locked, 
bending made the pain worse.  Transcript (October 1996), page 
3.  The veteran testified that he had to get out of bed at 
night to heat and apply an ACE bandage to treat the pain.  He 
stood and showed the hearing officer that the pain was behind 
the knee wrapping around the inside of the knee all the way 
to just below the kneecap.  The veteran testified that pain 
in the back of the knee increased if he sat for too long.  
Transcript (October 1996), page 4.  He described the pain as 
similar to a sharp pain like being stuck with a knife.  
Transcript (October 1996), page 5.  The veteran testified 
that he took 3000-4000 milligrams (mg) of Tylenol per day.  
Transcript (October 1996), pages 5-6.  He further testified 
that he had pain below the cap of the right knee that hurt 
when he walked or sat.  He testified that the knee felt like 
it was locking because he could hear a click.  The veteran 
testified that he limped.  He further testified that the 
inside of his right knee ached at night.  Transcript (October 
1996), page 7.  The veteran claimed that the doctor at work 
restricted him from government travel because after one trip, 
his knee was clicking so loud that the doctor felt the 
veteran could injury himself and cost the company money.  
Transcript (October 1996), page 8.  The veteran testified 
that he was retired from the Naval Air Warfare Center in 
March 1996 because of memory problems and travel 
restrictions.  He testified that it was his impression that 
the memory problems and the knee trouble both contributed to 
his travel restrictions.  Transcript (October 1996), pages. 
9-10.  The veteran testified that the scar on his right 
kneecap was almost exactly 2 inches long and that it was 
sensitive to touch.  Transcript (October 1996), page 10.  He 
testified that the scar hurt when he kneeled, his knee made 
contact with anything, or he put weight on the scar.  If he 
bent his knee back as far as it would go, the scar hurt 
inside.  Transcript (October 1996), page 11.  The veteran 
testified that his wife cut the grass when his knee bothered 
him too badly to walk around the yard, and she drove for him 
a lot because of his knee and memory problems.  When she 
drove, he was able to get in on the passenger side and push 
the seat all the way back.  Transcript (October 1996), page 
12.

Service connection was granted and a 10 percent evaluation 
assigned for a tender scar of the right knee in a rating 
decision in January 1997.  

The veteran underwent a VA examination in April 1998.  The 
veteran subjectively complained of pain over the right knee, 
flare-ups almost every day, weakness, easy fatigability, and 
atrophy of the right knee.  He reported a history of 
arthroscopic injury of the right knee.  The veteran could not 
tolerate long walks.  The knee range of motion was 0-140 
degrees.  The veteran had normal medial and lateral ligament 
on varus/valgus stress testing.  The anterior drawer, 
Lachman's, and McMurray's tests were negative, and the 
posterior drawer test was positive.  The diagnosis was 
ligament strain of the right knee and superficial scars.  The 
examiner noted that pain was subjective, and the veteran 
claimed limits to his functional ability during flare-ups.  
The only objective positive exam was atrophy of the thigh 
muscle compared to the left.  The examiner noted that there 
was no ligamentous instability/strain, joint effusion or 
tenderness, weakened muscle, excess fatigability or 
incoordination, and the clinical evidence was not consistent 
with the severity of pain and other symptoms that the veteran 
reported.  The x-ray showed mild arthritic changes.  

The veteran also underwent a VA scars examination in April 
1998.  The veteran reported a history of three arthroscopic 
surgeries and complained of current symptoms of pain over the 
right knee.  Physical examination revealed objective findings 
of a 3 cm aspect scar and a 4 cm medial aspect scar.  There 
was no tenderness, no adherence, non-hypertrophic texture, no 
ulceration or breakdown of the skin, and no elevation or 
depression of the scar.  The extent of underlying tissue loss 
was 3 inches because the examiner noted atrophy of the right 
muscle.  The right muscle had 17-1/2 circumference and the 
left muscle had 18 circumference.  There was no inflammation, 
edema, or keloid formation.  The color of the scar compared 
to normal areas of the skin revealed a slightly hypopigmented 
scar.  The range of motion of the right knee was 0-140 
degrees.  The diagnosis was a superficial scar of the right 
knee and ligament strain of the right knee.  

The April 1998 x-rays showed 2 view of the knees.  The 
impression was minimal degenerative arthritic changes of both 
knees which the radiologist noted as a minor abnormality.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint is entitled to 
a rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

The removal of the meniscus will be evaluated under the 
criteria of Diagnostic Code 5259.  Removal of symptomatic 
semilunar cartilage is entitled to a rating of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  

Further, loss of range of motion of the knee will be 
evaluated under the criteria of Diagnostic Codes 5260 and 
5261.  Limitation of the flexion of the leg to 60 degrees is 
entitled to a noncompensable evaluation.  Flexion limited to 
45 degrees is entitled to a 10 percent rating, flexion 
limited to 30 degrees to a 20 percent rating, and flexion 
limited to 15 degrees to a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a 10 
percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  However, the provisions of 
38 C.F.R. §§ 4.40, 4.45 do not apply to ratings under 
Diagnostic Code 5257, because that rating code is not 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Degenerative arthritis (hypertrophic or osteoarthritis) is 
evaluated under the criteria of Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Analysis

The veteran's claim for restoration of the previous 20 
percent rating is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record warrants the conclusion that sustained improvement 
has been demonstrated. Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected it should be considered whether the evidence makes 
it reasonably certain that the improvement will be maintained 
under the ordinary conditions of life. 38 C.F.R. § 3.344(a). 
The provisions of paragraph (a) apply to ratings which have 
continued for five (5) years or more. 38 C.F.R. § 3.344(c). 
In this case, the 20 percent evaluation assigned for the 
disability at issue was in effect about 4 1/2 years; thus, the 
provisions of 38 C.F.R. § 3.344 are not applicable. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

The evaluation has been 10 percent since August 1996.  The 
Board will consider whether a rating higher than 10 percent 
is warranted under the criteria of Diagnostic Codes 5257, 
5258, 5259, 5260, 5261, 5003, 7803, 7804, and 7805.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5257 because the medical evidence 
does not show current subluxation or lateral instability of 
the knee.  The July 1993 examiner stated that the veteran did 
not have any knee instability, and his varus/valgus testing 
was within normal limits.  The examination further revealed 
normal alignment of the lower extremities.  The August 1996 
joints examination revealed good alignment of the right knee 
and good varus and valgus bilaterally.  The right knee had no 
unusual instability.  The April 1998 joints examiner stated 
that there was no ligamentous instability.  Accordingly, the 
veteran is not entitled to a separate evaluation on the basis 
of Diagnostic Code 5257.  

No rating is warranted under the criteria of Diagnostic Code 
5258 because the medical evidence does not mention 
dislocation of a semilunar cartilage, and the July 1993 and 
August 1996 examiners stated that there was no effusion into 
the joint.  The veteran consistently complained of pain and 
the representative's March 1997 statement alleged that the 
veteran had occasional catching of his right knee.  However, 
the July 1993 examiner noted that there was no locking, and 
the veteran told the August 1996 examiner that the occasional 
"catching" was not frank locking.  Accordingly, the veteran 
is not entitled to a separate evaluation on the basis of 
Diagnostic Code 5258. A rating in excess of 10 percent is not 
available under the criteria of Diagnostic Code 5259.  

As noted above, ratings for arthritis, under Diagnostic Code 
5003, are based on limitation of motion. A rating higher than 
10 percent is not warranted under the criteria of Diagnostic 
Codes 5260 and 5261.  The most limited range of motion of the 
right knee since August 1996 was 3-130 degrees in August 1996 
as compared to 0-140 degrees in April 1998.  Thus, in August 
1996, the veteran could flex, or bend, his knee to 130 
degrees rather than to the normal 140 degrees and straighten, 
or extend, his leg to 3 degrees under the horizontal rather 
than to the horizontal.  Nonetheless, the veteran was able to 
bend his knee well past the 30 degrees limitation required 
for a 20 percent rating under Diagnostic Code 5260 and to 
straighten his leg well past the 15 degrees limitation 
required for a 20 percent rating under Diagnostic Code 5261.  
A 10 percent evaluation was more than generous because the 
veteran bent his knee well past the 60 degrees limitation 
required for a noncompensable rating under Diagnostic Code 
5260, and he straightened his leg to 3 degrees, which 
qualified for a noncompensable rating under Diagnostic Code 
5261.  

Although in April 1998 the veteran subjectively complained of 
pain over the right knee, flare-ups almost every day, 
weakness, easy fatigability, atrophy of the right knee, and 
an intolerance to long walks, the examiner stated that the 
only objective abnormality was atrophy of the thigh muscle 
compared to the left, and the clinical evidence was not 
consistent with the severity of pain and other symptoms that 
the veteran reported. Although the Board has carefully 
considered the testimony provided by the veteran, the report 
of the April 1998 examination and the remainder of the 
medical evidence simply do not support his assertions that 
the service-connected right disability has resulted in 
significant functional impairment. Rather, the 10 percent 
evaluation now assigned is commensurate with the present 
degree of disability. The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, and 5261; 
DeLuca.


ORDER

Entitlement to restoration of a 20 percent evaluation for a 
right knee disability is denied. 




		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







